PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Liemohn, et al.		       		          	    :				    
	
Application No.  15/839,371
:	DECISION ON PETITION
Filed:       January 22, 2018
:
Attorney Docket No. 

This is in reply to the communication filed on December 28, 2020, that is being treated as a petition to withdraw the holding of abandonment under 37 CFR 1.181(a) 

The petition is dismissed. 

Within two months of the mailing date of this decision, applicant may file a renewed petition to withdraw the holding of abandonment.  Extensions of time under 37 CFR 1.136(a) are not available.

This application was held abandoned on March 21, 2020, after no reply was received to the final Office action mailed on December 20, 2019 (copy enclosed).  The final Office action set forth a shortened statutory period of reply of three months from its mailing date. No response was received within the allowable period and the application became abandoned on March 21, 2020.  A Notice of Abandonment was mailed on December 10, 2020.  

The petition under 37 CFR 1.181 to with withdraw the holding of abandonment is not being treated on its merits because it is not signed in accordance with 37 CFR 1.33(b). Further to this point, 37 CFR 1.33(b) provides, in pertinent part that:

	(b) Amendments and other papers . Amendments and other papers, except for written assertions 	pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:

	(1) A patent practitioner of record;
	(2) A patent practitioner not of record who acts in a representative capacity under the provisions 	of § 1.34; or
	(3) The applicant (§ 1.421). Unless otherwise specified, all papers submitted on behalf of a juristic 	entity must be signed by a patent practitioner.

The petition, as filed on December 28, 2020, is defective because it is not signed by both inventor-applicants listed on the application, or one of the other parties set out in 37 CFR 1.33(b).  In accordance with 37 CFR 1.4 and 37 CFR 1.33(b), the petition must be signed in the appropriate manner by the appropriate parties.  The renewed petition is required to be signed in accordance with 37 CFR 1.4 and 37 CFR 1.33(b).

As a courtesy to applicant, when, as in this case, applicant appears to argue that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c)(I)(A)(2) of the Manual of Patent Examining Procedure that requires the following:

		2.    Showing of Nonreceipt Required of a Pro Se Applicant 
When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

Petitioner has not made the evidentiary showing specified above.  Petitioner has not provided any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner,.  On renewed petition, applicant must provide the aforementioned documentary.2  
 
Applicant is informed that it is unclear whether the final Office action was received by the applicant as applicant states that the letter filed on March 30, 2020, was intended to be responsive to the final Office action. If the final Office action mailed on December 20, 2019, was received, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is not appropriate. Rather, in the alternative, applicant may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (FORM PTO/SB/64).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the final Office action, the required petition fee under 37 CFR 1.17(m) of $1,050.00.00 (small entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Inquiries regarding the final Office action and/or responding to the final Office action must be directed to either the Technology Center at (571) 272-3600 or to the Office of Innovation Development at (866) 767-3848. The Office of Innovation Development may also be reached by email at innovationdevelopment@uspto.gov. Telephone inquiries specific to this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:
Copy—final Office action mailed on December 20, 2019
Form PTO/SB/64






    
        
            
    

    
        1 (a) The word "applicant" when used in this title refers to the inventor or all of the joint inventors, or to 	the person applying for a patent as provided in§§ 1.43, 1.45, or 1.46.
        	(b) If a person is applying for a patent as provided in § 1.46, the word "applicant" refers to the assignee, the person to whom the inventor is under an obligation to assign the invention, or the person who otherwise shows sufficient proprietary interest in the matter, who is applying for a patent under § 1.46 and not the inventor.
        	(c) If fewer than all joint inventors are applying for a patent as provided in § 1.45, the phrase "the applicant" means the joint inventors who are applying for the patent without the omitted inventor(s).
        2 Petitioner is cautioned to maintain a log, calendar, or journal of the correspondence and/or fees petitioner sends to and receives from the USPTO.  The Office understands that a pro se applicant will not have the resources of a law firm and will not have an extensive docketing system.  However, it is reasonable to expect that petitioner will keep a simple log or calendar in which petitioner records the date and kind of correspondence sent to the USPTO and received from the USPTO.  Maintaining such a log will serve as prima facie evidence that correspondence by the Office was not received and avoid the necessity of filing a petition under 37 CFR 1.137 and paying the petition fee.